EXHIBIT 99(a) Welcome to the 2012 Annual Meeting Shareholder Assembly Agenda •Deposits •Loan Portfolio •Investment Portfolio •Ratio Analysis •Stock Performance •Questions and Answers Deposit Growth ($000) Number of Branches & Average Size Loan Growth ($000) Nonperforming Loans / Loans (%) Short-term Delinquencies* (%) *30-89 day past due loans / total loans Investment & Cash to Assets (%) Modest margin declines recently, but flattened expenses… …should help drive ROE and ROA as credit costs decline and growth continues TrustCo vs. Peers *All public owned banking institutions covered by SNL Financial with assets of $2 to $10 billion as of March 31, 2012; peer numbers are the medians for the full year 2011. TrustCo Peers* Q1/12 Q1/12 Return on Average Equity 16.9% 14.3% 11.7% 11.5% 11.0% 10.4% 8.1% Return on Average Assets 1.20% 1.00% 0.79% 0.77% 0.81% 0.84% 0.91% Net Interest Margin 3.10% 2.98% 3.29% 3.50% 3.40% 3.22% 3.77% Nonperforming Loans/ Loans 0.66% 1.54% 2.02% 2.07% 1.93% 2.03% 2.87% 30-89 Day PD Loans / Loans 0.85% 0.66% 0.77% 0.91% 0.48% 0.43% 0.85% Efficiency Ratio 45.8% 51.6% 55.1% 50.8% 49.2% 52.5% 60.7% 2011 Stock Performance •Top 20 of “Top 100 Thrifts” - SNL Thrift Investor, 2005- •#1 Home Lender in Capital Region 2011 - Capital District Business Review •“Banking’s Top Performers” - ABA Banking Journal •12th out of 129 banks with over $3 billion of assets for 2010 •Top 30 of “Top 150 Performers” - Bank Director Magazine, 2008-2010 Things to be Proud Of Forward Looking Statements Safe Harbor Regarding Forward-Looking Statements This presentation may contain forward-looking information about TrustCo Bank Corp NY (“the Company”) that is intended to be covered by the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995. Actual results and trends could differ materially from those set forth in such statements due to various risks, uncertainties and other factors. Such risks, uncertainties and other factors that could cause actual results and experience to differ from those projected include, but are not limited to, the following: credit risk, the effects of and changes in, trade, monetary and fiscal policies and laws, inflation, interest rates, market and monetary fluctuations, competition, the effect of changes in financial services laws and regulations, real estate and collateral values, changes in accounting policies and practices, changes in local market areas and general business and economic trends and the matters described under the heading “Risk Factors” in our most recent annual report on Form 10-K and our other securities filings. The statements are valid only as of the date hereof and the Company disclaims any obligation to update this information except as may be required by applicable law. Note:Data in this presentation was obtained from SNL Financial and from the Company’s SEC filings. 2012 Annual Meeting Questions and Answers 2012 Annual Meeting Thank You for Attending
